Citation Nr: 1421192	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) with alcohol abuse prior to March 11, 2010, and in excess of 70 thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected traumatic brain injury (TBI) with residual headaches prior to September 18, 2013, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The January 2010 rating decision continued the disability ratings of 10 percent for status post head trauma with residual headaches, effective May 7, 2006; and 30 percent for post-traumatic stress disorder, effective May 7, 2006.  The Veteran filed a notice of disagreement (NOD) as to the RO's denials in January 2010, and the RO submitted an SOC in May 2010.  The Veteran timely filed a substantive appeal (via Form 9) in July 2010 as to only the continuation of the ratings for these claims.

In February 2014, the RO increased the Veteran's disability ratings for traumatic brain injury with residual headaches (alternatively, TBI or TBI with headache residuals) to 40 percent, effective September 18, 2013; and for post-traumatic stress disorder with alcohol abuse (alternatively, PTSD or PTSD with alcohol abuse), effective March 11, 2010.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the record reflects the Veteran's sporadic work history and current employment as an apparently full-time but seasonal excavator.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from November 2009 to June 2012, which were considered by the agency of original jurisdiction (AOJ) in the February 2014 supplemental statement of the case (SSOC), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Board notes that the February 2014 SSOC suggests that VA treatment records through June 2013 were sought and reviewed, however the print date for such records shows that the June 2013 date is a typographical error and that the correct date is June 2012.  Accordingly, all relevant evidence in the Veteran's paper, Virtual VA, and VBMS claims files has been appropriately considered by the AOJ, and the appeal is ripe for review by the Board.

The issue of entitlement to total disability based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the appeal period prior to March 11, 2010, the Veteran's PTSD with alcohol abuse has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  As of March 11, 2010, the Veteran's PTSD with alcohol abuse has been productive of symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  Prior to October 23, 2008, TBI residuals were productive of various symptoms, such as headaches, but not of multi-infarct dementia.

4.  As of October 23, 2008, TBI residuals did not include multi-infarct dementia.

5.  Prior to September 18, 2013, TBI residuals resulted in a highest level of severity for any of the traumatic brain injury facets of "1."

6.  As of September 18, 2013, TBI residuals resulted in a highest level of severity for any of the traumatic brain injury facets of "2."


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to March 11, 2010, for PTSD with alcohol abuse, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 10 percent for TBI with headache residuals prior to September 18, 2013, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 9304 (2008), Diagnostic Code 8045 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

For increased disability rating claims, the VCAA only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-1278 (Fed. Cir. 2009).  VA does not have a burden to prove that no prejudice from inadequate notice of evidence necessary to substantiate an increased disability rating claim unless no notice at all was provided.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 106-107 (2010).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, issued prior to the RO's January 2010 initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Specifically, such letter included general notice of what evidence is needed for an increased evaluation - including evidence showing a worsening or increase in severity and evidence showing the effect of any such worsening on the claimant's ability to work.  Additionally, the August 2009 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Under the VCAA, VA also has a duty to assist the claimant in the development of the claims by procuring pertinent records and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain or to assist the Veteran in acquiring all relevant records pertinent to the matter herein decided and providing examinations.  In this regard, all records from the prior June 2007 adjudication of the Veteran's increased rating claims are included in the claims file, including service treatment records, VA treatment records, as well as private medical opinions.  Since the filing of his request for an increased rating in October 2010, VA treatment reports from August 2008 to June 2012 and letters from the Veteran's psychologist have been associated with the claims file and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained by VA.

The Veteran was also afforded VA examinations in September 2009, September 2013, and November 2013.  The Board finds these examinations adequate to evaluate the nature and severity and nature of the Veteran's service-connected TBI with headache residuals and PTSD with alcohol abuse, as the examiner in each examination interviewed the Veteran, reviewed the Veteran's record, conducted appropriate examinations of the Veteran, and addressed the relevant rating criteria.  The Veteran maintains that his disability rating should be higher than the percentages awarded and has not alleged that his PTSD and TBI have worsened or increased in severity since his VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  However, the Veteran has argued that his September 2009 VA examinations for PTSD and TBI were inadequate because the examiner spent less than 5 or 15 minutes with him, which he maintains was too brief to sufficiently determine the extent of his symptoms and the effect of those symptoms on his life.  See January 2010 NOD, July 2010 Form 9.  However, the Board does not credit such allegations of inadequacy of the September 2009 VA examination because it finds the September 2009 VA examinations sufficient for the reasons stated above, and there is no indication that such examinations are lacking in their assessment of the severity of the Veteran's PTSD and TBI.

Finally, although the November 2013 VA examination did not address the Veteran's complaints of headaches, the Veteran was diagnosed by the examiner with headaches as a residual of his service-connected TBI during the November 2013 VA examination.  A headache questionnaire was not completed at the time of the November 2013 examination, but the Veteran was scheduled for a February 2014 VA examination to assess his TBI headache residuals.  As the Veteran failed to attend the February 2014 VA examination, the Board must deny his request for an increased rating to the extent that such may be warranted solely on the basis of headache residuals, and the issue of whether the September and November 2013 examinations are sufficient to assess the nature and severity of his headache residuals is moot.  See 38 C.F.R. § 3.655 (2013).

Therefore, the Board finds that the September 2009, September 2013, and November 2013 VA examinations are adequate to adjudicate the Veteran's increased rating claims for TBI and PTSD, and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Ratings Claims

General Legal Concepts

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Procedural Matters

In a May 2006 rating decision, the RO granted service connection for PTSD and TBI, assigning an initial 10 percent evaluation for each disability, effective May 7, 2006.  The Veteran entered a notice of disagreement in June 2006 as to the propriety of these initially assigned ratings.  A rating decision and a statement of the case were issued in June 2007, increasing only his PTSD rating, but the Veteran did not perfect his appeal of these issues by filing a timely substantive appeal.  In this regard, such would have had to been received by August 12, 2007.

Instead, the Veteran filed a claim for an increased rating for PTSD and TBI, received by VA on October 26, 2007.  No new and material evidence demonstrating a factually ascertainable increase in the severity of the Veteran's PTSD and TBI warranting an increased rating was received prior to the expiration of the appeal period stemming from the May 2006 rating decision.  38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Here, no additional evidence was filed within the appeal period.  Therefore, as the Veteran's increased rating claim was received in October 2007, the relevant temporal focus in the instant case includes the period from then to the present.  See generally 38 U.S.C.A. § 5110(b)(2) (the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).

PTSD

The Veteran seeks an increased rating for his service-connected PTSD with alcohol abuse (previously characterized as post-traumatic stress disorder), which is evaluated as 30 percent disabling prior to March 11, 2010, and 70 percent thereafter.

PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Board notes that the September 2013 VA examiner's opinion concluded that it is not possible, due to overlapping symptoms, to differentiate between the symptoms attributable to the Veteran's mental disorders of PTSD and alcohol abuse, or to differentiate between the symptoms of the Veteran's mental disorders and his TBI.  The examiner further found that it was impossible to differentiate the levels of occupational and social impairment caused by his PTSD and alcohol abuse because of overlapping symptoms.  Additionally, she drew a similar conclusion with respect to the Veteran's PTSD and TBI because he reported memory issues associated with PTSD flashbacks, and she noted that his PTSD symptoms were more severe than his TBI.  The United States Court of Appeals for Veterans Claims has held that separate ratings may not be assigned for a single manifestation of several separately diagnosed disorders, even though the cause of the different disorders may be distinct.  Chotta v. Peake, 22 Vet. App. 80 (2008); Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  Moreover, as explained below, under Diagnostic Code 8045, emotional/behavioral dysfunction resulting from TBI is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Accordingly, for the period on appeal, the Board has attributed all psychiatric signs and symptoms to the Veteran's service-connected PTSD to determine its severity.

Under the General Rating Formula, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's own statements and his representative's statements, VA examination reports, and private medical opinions from the Veteran's treating psychologist, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for PTSD prior to March 11, 2010, or to a rating in excess of 70 percent thereafter.  In this regard, the Board finds that, for the appeal period prior to March 11, 2010, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Additionally, for the appeal period after March 11, 2010, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

A. Period prior to March 11, 2010

As indicated previously, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

With respect to the Veteran's affect, the Veteran was described as very pleasant, cooperative, and forthcoming with an appropriate affect in September 2008.  See September 26, 2008 VA Treatment Record.  In November 2008, the Veteran was difficult to engage but his affect was restricted but appropriate.  See November 13, 2008 VA Psychiatry Attending Note.  In January 2009, the Veteran was described as alert and oriented with a flat affect.  See January 6, 2009 Psychiatry Progress Note.  In March 2009, the Veteran was alert, quiet and sad, and oriented.  See March 17, 2009 Psychiatry Progress Note.  In April 2009, the Veteran was alert, oriented, and cooperative with blunted affect.  See April 17, 2009 Psychiatry Progress Note.  During speech pathology testing, the Veteran was pleasant but guarded, although he became significantly distressed with testing.  See May 8, 2009 VA Speech Pathology Note.  In June 2009, the Veteran was in a pleasant mood and smiling during a speech pathology follow-up, and the examiner noted that the Veteran's affect was significantly different from his May 2009 visit, which she characterized ex post facto as blunted to anguished.  See June 19, 2009 VA Speech Pathology Note.  During the September 2009 VA examination, the examiner found the Veteran's orientation within normal limits; his appearance, hygiene, and behavior appropriate; and his affect and mood anxious.  Finally, in November 2009, the Veteran was cooperative and found to have a congruent affect.  See November 9, 2009 Psychiatric Progress Note.  Although occasionally characterized as restricted, flat, or blunted, the Board finds, on the whole, that the Veteran's affect was predominantly appropriate, not flattened, for the period prior to March 11, 2010.

Additionally, the evidence demonstrates that the Veteran has not exhibited circumstantial, circumlocutory speech, or stereotyped speech.  In January 2009, the Veteran's speech was deemed sparse but his thoughts were coherent and goal directed.  See January 6, 2009 Psychiatry Progress Note.  In March 2009, the Veteran's thoughts were again coherent and goal directed.  See March 17, 2009 Psychiatry Progress Note.  The following month, the Veteran's speech was characterized as sparse but it was noted that he performed very well on a mini-mental state examination (MMSE) despite his terseness.  See April 17, 2009 Psychiatry Progress Note.  In May 2009, the Veteran responses were noted as brief and unelaborated and, although not formally assessed, his verbal expression and comprehension were found to be grossly within functional limits.  See May 8, 2009 VA Speech Pathology Note.  During the September 2009 VA examination, the examiner depicted the Veteran's speech and communication as within normal limits.  In November 2009, the Veteran's speech was within normal limits.  See November 9, 2009 Psychiatric Progress Note.

There is no evidence that the Veteran has suffered from panic attacks more than once a week, as the examiner for the September 2009 VA examination found that panic attacks were entirely absent during the period in question.  The only reference to panic attacks in the record are contained in an April 20, 2010 Psychiatry Progress Note, which does not specify the frequency of those alleged attacks.  Accordingly, there is no basis to conclude that the Veteran suffered panic attacks more than once a week.

Similarly, VA treatment records and VA examination reports prior to March 11, 2010, fail to show any deficiencies in understanding complex commands.  See May 8, 2009 VA Speech Pathology Note (verbal comprehension grossly within functional limits), September 2009 VA examination (able to read and understand directions).  

As regards the Veteran's short-and long-term memory, the evidence demonstrates deficiencies in these areas.  In September 2008, the Veteran reported that he continues to have problems with short term and immediate memory and that he stopped taking antidepressants because they made him feel groggy and seemed to interfere with his memory.  See September 26, 2008 VA Treatment Record.  In November 2008, the Veteran stated that he routinely forgets to feed dogs, and the examiner noted a history of TBI and attentional and memory disturbance.  See November 13, 2008 VA Psychiatry Attending Note.  A January 2009 record showed improvement of the Veteran's memory but indicated that short term memory was still a problem.  See January 6, 2009 Psychiatry Progress Note.  Although the Veteran reported having terrible problems with memory and concentration, the examiner found that he was oriented with good memory in March 2009.  See March 17, 2009 Psychiatry Progress Note.  During an April 2009 visit, the Veteran was subjected to a MMSE and performed very well, remembering "3/3 with one visual cue at 5 minutes with distraction."  See April 17, 2009 Psychiatry Progress Note.  A May 8, 2009 VA Speech Pathology Note documented the following memory issues of the Veteran: does not recall much spoken information, forgets steps in procedures, forgets appointments, occasionally forgets purpose of task, and frequently misplaces items but generally locates them later.  Various memory tests were performed during that visit with mixed results, including successful immediate recall, compromised delayed recall, and failed prospective memory.  See id.  In June 2009, the Veteran disclosed in a questionnaire that he did not have difficulty remembering information, was undecided about his ability to appear on time for appointments or other events, agreed that he was able to take medications on time, and affirmed that he needs reminders from others some of the time.  See June 19, 2009 VA Speech Pathology Note.  At the September 2009 VA examination, the examiner found that the Veteran's memory was mildly impaired and manifests in forgetting names, directions, and recent events.  In November 2009, the Veteran's memory and concentration were assessed as fair.  See November 9, 2009 Psychiatric Progress Note.  The Veteran's private psychologist, too, noted the Veteran's memory and recall issues.  See April 2010, June 2010, and July 2011 Private Psychologist Opinions.

The foregoing evidence does not demonstrate that the Veteran experiences memory loss at a level of severity warranting a 50 percent disability rating, i.e., retention of only highly learned material, forgetting to complete tasks.  Rather, his memory loss more nearly approximates the level of severity under a 30 percent rating for mild memory loss (such as forgetting names, directions, recent events).

Prior to March 11, 2010, the Veteran did not display any impaired judgment.  In November 2008, the Veteran's insight and judgment were found to be limited somewhat by likely alexithymia and low frustration tolerance.  See November 13, 2008 VA Psychiatry Attending Note.  In January and March 2009, the Veteran's insight and judgment were deemed intact.  See January 6, 2009, March 17, 2009 Psychiatry Progress Notes.  In April, the Veteran's insight was described as limited and his judgment as somewhat limited.  See April 17, 2009 Psychiatry Progress Note.  In November 2009, the Veteran's insight and judgment were deemed fair.  See November 9, 2009 Psychiatric Progress Note.  The Board finds that the clinical findings of limited judgment do not equate to impaired judgment, especially in light of more prevalent findings of intact insight and judgment.  Moreover, the Board further finds that the level of impairment implicated by the Veteran's limited, but not impaired, judgment is appropriately accounted for by the 30 percent rating.

Likewise, the evidence of record shows that the Veteran does not have impaired abstract thinking, as shown by clinical findings that his thoughts are coherent and goal directed, abstract thinking and thought processes are normal, and that he does not have slowness of thought or appear confused.  See January 6, 2009, March 17, 2009, April 17, 2009, and November 9, 2009 Psychiatric Progress Notes; September 2009 VA examination.  The single notation in the record of the Veteran's slowed "psychomotor" does not disturb the Board's finding, as the evidence strongly shows that Veteran's abstract thinking is normal.  See November 13, 2008 VA Psychiatry Attending Note.

The Veteran has exhibited some disturbances of motivation and mood, however the Board finds that such is contemplated by his currently assigned 30 percent rating.  In September 2008, the Veteran's mood was euthymic and he had no suicidal or homicidal ideations, plans, or impulses.  See September 26, 2008 VA Treatment Record.  In November 2008, the Veteran was irritable and dysphoric and reported an upsurge in anhedonia since he quit his job, however he did not exhibit any suicidal or homicidal ideation or any recent dissociation.  See November 13, 2008 VA Psychiatry Attending Note.  In March 2009, the Veteran was quiet and sad, demoralized by the lack of jobs in the area, and very weighed down by his economic problems, but he also stated that Bupropion helped with his depressed symptoms and denied suicidal ideation.  See March 17, 2009 Psychiatry Progress Note.  In April 2009, the Veteran's depression was reported stable, his cognitive difficulties seemed more prominent than PTSD or depression, and he denied suicidal ideation and psychosis.  See April 17, 2009 Psychiatry Progress Note.  During the September 2009 VA examination, the Veteran reported depressed mood and anxiety, and the examiner found that suicidal and homicidal ideation were absent and there was no report or history of hallucinations or delusions.  The examiner further found that that an affect and mood exam of the Veteran indicated a depressed mood which occurs near continuously and affects the ability to function independently and showed impaired impulse control, some unprovoked irritability, and that periods of violence affected his motivation and made him more angry.  See id.  Finally, in November 2009, the Veteran's mood was described as fine, and he denied any suicidal or homicidal ideation.  See November 9, 2009 Psychiatric Progress Note.  

Although the September 2009 examiner concluded that the Veteran's suffered from a depressed mood which occurs near continuously and affects the ability to function independently, the Board assigns this determination minimal probative value as it conflicts with the preponderance of the evidence showing depressed mood suggestive of occupational and social impairment to a degree of no more than 30 percent. 

Likewise, the Veteran has shown some difficulty in establishing and maintaining effective work and social relationships.  In November 2008, the examiner noted that the Veteran stopped working because of a broken back and had become more socially withdrawn.  See November 13, 2008 VA Psychiatry Attending Note.  In April 2009, the Vet reported experiencing distractibility in crowds (particularly, with movements, coughs, and cellphones in a group setting) and explained that because of his distractibility he had applied for jobs which allow him to focus only on his work and limit contact with people.  See April 17, 2009 Psychiatry Progress Note.  A May 8, 2009 VA Speech Pathology Note documented the Veteran's difficulty engaging with unfamiliar individuals.  During the September 2009 VA examination, the examiner noted that the Veteran becomes withdrawn, has problems maintaining employment and relationships, has gotten into several altercations (two of which led to his arrest in 2006 and 2009), and has problems with relationships.  The Veteran's private psychologist, too, noted the Veteran's estrangement from others, avoidance of family gatherings, and withdrawal from social contact.  See April 2010, June 2010, and July 2011 Private Psychologist Opinions.  Nevertheless, during the September 2009 examination, the Veteran reported having good relationships with his mother, father, and sister who is his only sibling; described his relationship with his supervisor and co-workers as fair; but recounted difficulty maintaining relationships and getting into physical altercations with others.  Additionally, the record shows that the Veteran lives with his sister and a roommate and had at least two girlfriends, although he attributed the failure of those romantic relationships to being emotionally detached.  See May 8, 2009 Speech Pathology Note; September 21, 2009 Physical Medicine Rehab Outpatient Note.  

With respect to the Veteran's work history, the record reflects a pattern of on-and-off employment.  In 2008, the Veteran was employed on a full-time basis in construction but indicated in November that he had to quit due to a broken back; the record reflects that the suffered a fractured thoracic compression fracture in January 2008 from a motor vehicle accident.  See September 26, 2008 Attending Outpatient Note, November 13, 2008 Psychiatry Attending Note.  From early to mid-2009, the Veteran was unemployed, struggling to find work because jobs were lacking in his area.  See March 17, 2009 Psychiatry Note; May 8, 2009 Speech Pathology Note.  However, in June 2009, he began working again and was very pleased about his employment.  See June 19, 2009 Speech Pathology Note.  A September 21, 2009 Physical Medicine Rehab Outpatient Note includes a note that getting laid off and getting angry and not returning to work were common historical reasons for termination of the Veteran's employment.  In November 2009, the Veteran reported that right eye vision blurriness had impeded him from working in construction, however this blurriness has been attributed to a diagnosis of right eye neuroretinitis.  See November 20, 2009 Infectious Disease Consult.  Also, the Veteran's private psychologist noted the Veteran's struggles with terminations, layoffs, and vocational instability.  See April 2010, June 2010, and July 2011 Private Psychologist Opinions.

The Board finds that above-described social and work relationships difficulties are properly contemplated in his 30 percent rating and are not productive of occupational and social impairment with reduced reliability and productivity, as the Veteran has good relationships with his family members, has had romantic relationships, has himself characterized his own work relationships as fair, has disclosed reasons for employment termination unrelated to his PTSD, and has a history of recurrent, if not lasting, employment.  Moreover, the evidence of altercations with others does not indicate that such is frequent or severe enough to warrant an increase to a 50 percent evaluation.

The Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his PTSD.  In this regard, the Board finds that, for the appeal period prior to March 11, 2010, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood, anxiety, sleep disturbances, irritability, anxiety, anger, mild memory loss, and difficulty maintaining social and work relationships, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed mood, anxiety, sleep disturbances, irritability, anxiety, anger, mild memory loss, and difficulty maintaining social relationships, are contemplated in his current 30 percent rating.  While mood disturbances, memory impairment, and difficulty in establishing and maintaining effective work and social relationships are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, such as nightmares, irritability, impaired attention or focus, distractibility, restlessness, and hypervigilance.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Moreover, when considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with reduced reliability and productivity.

The Board has also considered the Veteran's GAF scores assigned prior to March 11, 2010.  For this time period, the Veteran's only GAF score, assigned during the September 2009 VA examination, was 55.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's assigned GAF score indicates mild to moderate symptoms, which is reflected in a 30 percent disability rating.

B. Period from March 11, 2010

The Veteran has been assigned a 70 percent disability rating beginning March 11, 2010.  The Board finds that the Veteran's PTSD with alcohol abuse does not warrant a rating higher than 70 percent for this period.

As indicated previously, a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In this regard, there is no credible evidence that the Veteran has gross impairment in thought processes or communication.  For instance, in March 2010, the examiner noted that the Veteran was reluctant to respond to questions, answering briefly; that his thinking, though limited, was organized and goal directed; and that his comprehension was adequate.  See March 11, 2010 Psychiatric Progress Note.  Additionally, subsequent treatment records show that the Veteran talked in a normal volume, had normal speech, and had fair to good insight and fair to good judgment.  See April 20, 2010, January 24, 2011, December 2, 2011, March 2, 2012, and April 13, 2012 Psychiatric Progress Notes.  Based upon these findings, the Board finds that the Veteran has not exhibited signs of gross impairment in thought processes or communication from March 11, 2010.

The record contains no evidence of persistent delusions or hallucinations, and the Veteran has consistently denied such symptoms.  See April 20, 2010, January 24, 2011, December 2, 2011, and March 2, 2012 Psychiatric Progress Notes.

Similarly, there is no evidence of grossly inappropriate behavior.  In March 2010, the Veteran was described as withdrawn, angry, and depressed with a negative attitude, however he answered the examiner's questions, albeit reluctantly.  See March 11, 2010 Psychiatric Progress Note.  Subsequently, the Veteran's demeanor was described as either pleasant, calm, and polite, or stressed, anxious, and polite.  See April 20, 2010, January 24, 2011, December 2, 2011, and March 2, 2012 Psychiatric Progress Notes.  

Additionally, there is no evidence that the Veteran is in persistent danger of hurting himself or others.  VA treatment and examination records show that the Veteran has uniformly denied any suicidal or homicidal ideation, intention, or plans.  See March 11, 2010, April 20, 2010, January 24, 2011, December 2, 2011, March 2, 2012, and April 13, 2012 Psychiatric Progress Notes; September 2013 VA examination.  His private psychologist, however, has reported that the Veteran engaged in suicidal thinking in April 2010, July 2010, and July 2011.  The Board credits the private psychologist's reports of the Veteran's suicidal thinking, however such suicidal ideation is indicative of, at most, occupational and social impairment, with deficiencies in most areas, justifying a continued 70 percent rating.

The evidence likewise fails to show that the Veteran has an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), as medical record shows that he was either neatly or appropriately dressed.  See March 11, 2010, April 20, 2010, January 24, 2011, December 2, 2011, March 2, 2012, and April 13, 2012 Psychiatric Progress Notes.  The evidence of record showing the Veteran's difficulties with school attendance, employment, or maintaining relationships is more accurately assessed as difficulty in adapting to stressful circumstances (including work or a worklike setting) and as inability to establish and maintain effective relationships, criteria contemplated by the Veteran's 70 percent rating.  See April 2010, July 2010, and July 2011 Private Psychologist Opinions; September 2013 VA examination.  Furthermore, the Veteran has not contended that he has any difficulties performing activities of daily living as a result of his PTSD.

There is no evidence that of the Veteran's disorientation to time or place.  Rather, the evidence shows that the Veteran was consistently alert and attentive and also appropriately oriented.  See April 20, 2010, January 24, 2011, December 2, 2011, March 2, 2012, and April 13, 2012 Psychiatric Progress Notes.  

Finally, there has been no evidence that the Veteran has experienced memory loss of names of close relatives, his own occupation, or his own name.  The record demonstrates the Veteran's continued mild, short-term memory issues, but such are not of a severity contemplated by a 100 percent rating.  See April 20, 2010, January 24, 2011, December 2, 2011, and March 2, 2012 Psychiatric Progress Notes; April 2010, July 2010, and July 2011 Private Psychologist Opinions; September 2013 VA Examination.  

The evidence shows that the Veteran has not demonstrated the symptoms like those     listed under the 100 percent rating criteria.  However, the Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the 100 percent rating criteria, such as panic or anxiety attacks, flashbacks, memory and concentration issues, nightmares, sleep disturbances, irritability or agitation, anger, intrusive thoughts, excessive worry, high arousal and hypervigilance, difficulty maintaining work and social relationships, and disturbances of motivation and mood. See Mauerhan, supra.  When considering the Veteran's symptoms in total, the Board finds that they do not result in total occupational and social impairment.  

In this regard, the September 2013 VA examiner found only occupational social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but did not find total occupational and social impairment.  She noted that the Veteran had been employed on and off in construction until 2009, that he had reported work difficulties resulting from his memory limitations, and that he was currently employed as an excavator on a seasonal basis.  Accordingly, the examiner did not deem the Veteran unemployable due to his PTSD.

The Board has also considered the Veteran's GAF scores assigned after March 11, 2010.  Since then, the Veteran was assigned GAF scores of 60 in March 2010, 45 and 55 in April 2010, 45 in July 2010, 45 in January 2011, 40 in July 2011, and 45 in December 2010, March 2012, April 2012, and September 2013.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  These symptoms are not consistent with a 100 percent rating as they do not rise to the level of total occupational and social impairment.

Because the preponderance of the evidence is against a rating in excess of 30 percent prior to March 11, 2010, and in excess of 70 percent thereafter, the Veteran's request for an increased rating for PTSD with alcohol abuse must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TBI

The Veteran seeks an increased rating for his service-connected TBI with headache residuals (previously characterized as status post head trauma with residual headaches), rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8045 (2013), as of May 7, 2006, and as 40 percent disabling thereafter.  The Veteran contends that his TBI with headache residuals is more disabling than is has been evaluated.

In a May 2009 rating decision, the RO established service connection for status post head trauma with residual headaches.  The RO assigned a 10 percent rating, effective May 7, 2006, for this disability under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  That rating was continued in June 2007 and January 2010 rating decisions.  However, in a February 2014 rating decision, a higher 40 percent rating for TBI with headache residuals was assigned from September 18, 2013, under Diagnostic Codes 8045.

The Board notes that the Veteran was scheduled to appear at a February 2014 VA examination to assess the nature and severity of his headaches.  However, the Veteran did not appear for the scheduled examination, and he has not offered any explanation for his failure to do so.  Accordingly, the Veteran's claim for an increased rating of his TBI with headache residuals must be denied but only to the extent that an increase could be warranted on the basis of headaches alone.  See 38 C.F.R. § 38.655 (a claim for an increase will be denied when a claimant fails to report, without good cause, for an examination scheduled in conjunction with such claim).  The Board will, therefore, not assess the adequacy of the Veteran's rating as concerns his complaints of headache.

Effective October 23, 2008, during the pendency of this appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  See 73 Fed. Reg. 54,693 -706 (Sept. 23, 2008).  The effect of this action is to provide detailed and updated criteria for evaluating residuals of Traumatic Brain Injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045, and are effective October 23, 2008.  These amendments apply to all applications for benefits received by VA on or after October 23, 2008.

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied.  This determination depends on the facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all evidence on file must be considered, but the amended version shall apply only prospectively to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof)).  See also 38 C.F.R. § 3.114.

A veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, may request review under the new rating criteria, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable. See Schedule for Rating Disabilities; Evaluation of Residuals of TBI, Diagnostic Code 8045, Note (5) (2013).

In this case, the Veteran's claim for an increased rating for TBI residuals was received in October 2007, one year prior to October 23, 2008, the effective date of the amended rating criteria of Diagnostic Code 8045.  Accordingly, the Board will consider both the old and new rating criteria.  However, for the period prior to October 23, 2008, only the old rating criteria for traumatic brain disease due to trauma may be applied.  Conversely, from October 23, 2008, the revised criteria for TBI residuals may also be applied if they are more beneficial to the Veteran.

A. Period prior to October 23, 2008

Under the prior rating criteria, Diagnostic Code 8045 is applicable for brain disease due to trauma. 38 C.F.R. § 4.124a.  According to this diagnostic code, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

After a review of the record, the Board finds that prior to October 23, 2008 and under the rating criteria of Diagnostic Code applicable prior to October 23, 2008, the 10 percent evaluation previously granted contemplates that purely neurological disabilities following trauma to the brain were to be rated under the diagnostic codes specifically dealing with such disabilities.  In this case, there were no identified neurological disabilities due to the TBI during that time period.  Rather, medical records show that the Veteran was assessed with chronic headache and was treated with Ibuprofen as needed, prior to October 23, 2008.  See August 22, 2008 Primary Care Note.  Under the rating criteria in effect at this time, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The record does not indicate that the Veteran had purely neurological disabilities associated with the head injury to be rated under the diagnostic codes specifically dealing with such disabilities.  The few medical records available for this time period reveal no such findings.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Here, the evidence shows that, prior to October 2008, the Veteran was assessed with chronic headache for which he was treated with Ibuprofen as needed, but he did not report any symptoms such as nausea vomiting, photophobia, phonophobia or any focal neurological symptoms.  The Board finds that because no multi-infarct dementia associated with brain trauma was identified or diagnosed during this period, a rating in excess of 10 percent cannot be assigned under Diagnostic Code 9304.  Obviously, then, during the rating period prior to October 23, 2008, a rating in excess of the currently assigned 10 percent rating is not warranted under 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 9304 (2008).

Therefore, for the time period prior to October 23, 2008, a rating in excess of 10 percent is not warranted under Diagnostic Codes 8045, 9304.

B. Period from October 23, 2008 until prior to September 18, 2013

During the period from October 23, 2008 until September 18, 2013, and considering the TBI residuals under the prior rating criteria for Diagnostic Code 8045, the evidence still does not show that the Veteran demonstrated a diagnosis of multi-infarct dementia associated with brain trauma so that a rating in excess of 10 percent could be assigned under that code.  Diagnostic Code 8045 (2008).

The amended regulation, Diagnostic Code 8045 (2013) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

As noted in Diagnostic Code 8045, emotional/ behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, as here, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Because the Veteran has been diagnosed with PTSD and alcohol abuse and because these have been evaluated under the General Rating Formula for Mental Disorders, the Veteran has not been rated for such emotional/behavioral symptoms in this facet.

As mentioned above, the Veteran was rated as 10 percent for his TBI with headache residuals.  The Board's review of the evidence pertinent to the ten facets used to assess his cognitive impairment and subjective symptoms under Diagnostic Code 8045 supports a continued 10 percent rating from October 23, 2008 until September 18, 2013.

Concerning the memory, attention, concentration, and executive function facet, the examiner of a September 2009 VA examination for the Veteran's TBI found that the Veteran had memory loss (recall of 2 out of 4 words after five minute delay) and attention difficulties (examiner had to repeat himself through the exam due to the Veteran drifting off).  The examiner concluded that the Veteran's short term memory complaints were mild in nature and noted that they were not tested objectively.  Although not specifically assigned a numerical level of impairment, the Board finds that the level of impairment described by the examiner is "1."  VA treatment records and the Veteran's private psychologist confirm the Veteran's mild short term memory and attentional issues.  See November 13, 2008, January 6, 2009, March 17, 2009, April 17, 2009, and November 9, 2009 VA Psychiatry Attending Notes; May 8, 2009, June 19, 2009 VA Speech Pathology Notes; and April 2010, July 2010, and July 2011 Private Psychologist Opinions.

As to the judgment facet, the September 2009 TBI examiner found that the Veteran's judgment was normal, or a level of impairment of "0."  Although VA medical records characterize the Veteran's judgment is limited, intact, somewhat limited, or fair, the Board does not find that the Veteran's judgment, even with such characterizations, is impaired such that he is unable, for complex and unfamiliar decisions, to identify, understand, and weigh alternatives; understand the consequences of choices, and make a reasonable decision.  See November 13, 2008 See January 6, 2009, March 17, 2009, April 17, 2009, and November 9, 2009 Psychiatric Progress Note.  

With respect to the social interaction facet, the September 2009 TBI examiner determined that the Veteran's social interaction is occasionally inappropriate based upon the Veteran's reports of problems holding down jobs due to his anger problems and maintaining relationships.  VA medical records and the Veteran's private psychologist support the examiner's finding that the Veteran's social interaction is occasionally inappropriate, as shown by his difficulty engaging with unfamiliar individuals, tendency to become withdrawn, sporadic problems maintaining employment and relationships, and his occasional altercations.  See May 8, 2009 VA Speech Pathology Note; September 2009 VA PTSD examination; and April 2010, July 2010, and July 2011 Private Psychologist Opinions.  Therefore, this facet's level of impairment is evaluated as "1."

Throughout the pertinent rating period on appeal, the Veteran has shown no issues with respect to the orientation facet.  As the September 2009 TBI examiner found, the Veteran is always oriented to person, time, place, and situation, resulting in a level of severity of "0."  VA medical records also demonstrate the Veteran's uniformly appropriate orientation.   See April 20, 2010, January 24, 2011, December 2, 2011, March 2, 2012, and April 13, 2012 Psychiatric Progress Notes.  

The Veteran's motor activity (with intact motor and sensory system) facet was deemed normal, resulting in a level "0" of impairment, by the September 2009 TBI examiner who noted that the Veteran displayed adequate gross and fine motor coordination.  There is no evidence in the record showing abnormal motor activity, other than a single notation of slowed "psychomotor."  See November 13, 2008 VA Psychiatry Attending Note.  However, because such notation does not provide any explanation of the slow psychomotor finding, the Board assigns it negligible probative value.

Concerning the visual spatial orientation facet, the September 2009 TBI examiner ascertained the Veteran's visual spatial orientation as normal, and the Veteran was able to copy a design without problems from the MMSE.  The record is devoid of any visual spatial orientation abnormalities or impairments, such as getting lost in unfamiliar environments or difficulty reading maps or following directions.  Therefore, the Veteran has manifested a level of impairment of "0."

As for the subjective symptoms facet, the September 2009 TBI examiner recorded the Veteran's symptoms of headaches, hypersensitivity to light, and seeing stars.  The examiner found that there are three or more such symptoms that mildly interfere with instrumental activities of daily living, family, work, and close relationships.  Thus, the examiner confirmed a level of impairment of "1" for the Veteran.  

The next higher rating of "2" requires a showing of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at the level of impairment of "2" include marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  The record is devoid of such symptoms due to the Veteran's TBI, except perhaps for references to low energy and headaches.  The Veteran alleges that he suffers from daily headaches requiring medication which he has alleged he suffers from almost daily and suffers from debilitating headache episodes about 2 to 3 times a month which result in missed work.  See January 2010 NOD.  The Board, however, assigns minimal probative value to such assertion as the medical record does not support a finding that the Veteran's headache condition is as severe as he avers: the medical record contains references to chronic headaches only in problem lists but there is no showing that the Veteran has specifically sought or received treatment for such; and the Veteran's statements concerning the severity of headache symptoms and their effect have been made primarily within the context of seeking benefits, not medical treatment.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Further, because references to low energy are few and cursory, the Board does not assign any probative value to them as they are insufficient to assess any resulting impairment.  See April 2010, July 2010, and July 2011 Private Psychologist Opinions.  Consequently, the Board finds that the appropriate level of severity for the subjective symptoms facet is, at most, "1."

During the September 2009 TBI examination, the examiner found that the Veteran experienced neurobehavioral effects of moodiness, anger problems, physical aggression, and lack of motivation.  However, having noted the Veteran's participation in several fights and frequent change of jobs, the examiner determined that these interfere only occasionally with workplace and social interactions but does not preclude them.  Although the Veteran's private psychologist indicated that the Veteran is vocally unstable with multiple terminations based on his volatility, anxiety, exaggerated startle responses, and poor concentration, the Board assigns the psychologist's assertion minimal probative value as it conflicts with the September 2009 examiner's opinion and as the bulk of the evidence of record shows that the Veteran's employment difficulties stem in part from a lack of jobs in his area and termination due to other factors, including residuals of a post-service broken back.  Accordingly, the Veteran's level of impairment in this facet is a "1."

Additionally, with respect to the communication facet, the September 2009 TBI examiner opined that the Veteran is able to communicate by spoken and written language and that he communicated effectively during the examination.  VA medical records substantiate the Veteran's ability to communicate.  See January 6, 2009, March 17, 2009 Psychiatry Progress Notes (coherent and goal directed thoughts), May 8, 2009 VA Speech Pathology Note (verbal comprehension grossly within functional limits), September 2009 VA examination (able to read and understand directions), November 9, 2009 Psychiatric Progress Note (speech within normal limits).  For these reasons, this evidence demonstrates level of impairment of "0."

As the Veteran is not in a persistently altered state of consciousness, a total level of impairment on the consciousness facet is not shown, so the correct level of severity for this facet is "0.".

Based upon the foregoing, for the time period from October 23, 2008 until prior to September 18, 2013, a rating in excess of 10 percent is not warranted under Diagnostic Code 8045.

C. From September 18, 2013

For the period from September 18, 2013, the evidence continues to fail to demonstrate that the Veteran had a diagnosis of multi-infarct dementia associated with brain trauma so that a rating in excess of 10 percent could be assigned under the prior rating criteria for Diagnostic Code 8045 (2008).

Based upon the results of a September 18, 2013 VA TBI examination, the Veteran's disability rating from that date was increased from 10 to 40 percent for his TBI with headache residuals in a February 2014 rating decision.  A November 2013 examination of the Veteran's TBI was also conducted.  These examinations represent the only evidence of the Veteran's TBI from a September 18, 2013.  The Board's review of this evidence under the ten facets for assessment of cognitive impairment and subjective symptoms under Diagnostic Code 8045 supports a continued 40 percent rating from September 18, 2013.

Pertinent to the Board's finding, the September 2013 examiner assigned a level of impairment of "2" for the following three facets:  memory, attention, concentration, and executive function; subjective symptoms; and neurobehavioral effects.  "2" represents the highest level of impairment assigned for all ten facets reviewed.  Facets receiving a level of impairment of "1" include judgment, social interaction, and visual special orientation.  The remaining facets were allotted a level of impairment of "0."  There is no indication in this report that the levels of impairment assigned for each facet are incorrect or that they insufficiently represent the severity of the Veteran's TBI.  The Board fully credits the findings of the September 2013 TBI examination and assigns such report high probative value.  Accordingly, the Board concludes that a rating of 40 percent based upon the level of impairment of "2" is appropriate.  

The Board assigns minimal probative value to the November 2013 TBI examination.  The examiner of that report concluded that the Veteran's neurological examination was within normal limits.  However, such conclusion conflicts greatly with the Veteran's extensive medical history and evidence, detailed throughout this decision, showing the Veteran's impairment from TBI.  For these reasons, the November 2013 TBI examination results do not influence the Board's finding that a 40 percent evaluation of the Veteran's TBI should be continued.

Therefore, for the time period from September 18, 2013, a rating in excess of 40 percent is not justified under Diagnostic Code 8045.

As final matter, the Board notes that it has considered the Veteran's overlapping PTSD and TBI symptomatology - particularly, those implicating his memory and judgment - under the criteria applicable to each disability.  The Board has conducted such investigation in order to determine the best rating that the Veteran is entitled to under each particular diagnostic code.  The Board realizes that such consideration involves some degree of apparent pyramiding.  However, the Board concludes that the Veteran's overlapping symptomatology is best addressed by Diagnostic Code 9411 for his PTSD.  Moreover, at all times during the period on appeal, the Veteran has been properly and separately rated for his TBI based upon manifestations of that disorder alone, not his overlapping PTSD and TBI symptomatology.  See Chotta v. Peake, 22 Vet. App. at 80; Amberman , 570 F.3d at 1380-81.

Because the preponderance of the evidence is against a rating in excess of 10 percent prior to September 18, 2013, and in excess of 40 percent thereafter, the Veteran's request for an increased rating for TBI with headache residuals must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the manifestations of the Veteran's PTSD and TBI are fully contemplated by the schedular rating criteria and do not show such an exceptional disability picture that the available schedular evaluations for these disabilities are inadequate.  In particular, the Veteran's PTSD symptoms of depressed mood, anxiety, sleep disturbances, anxiety, anger, mild memory loss, and difficulty maintaining social relationships, panic or anxiety attacks, flashbacks, concentration issues, nightmares, irritability or agitation, anger, intrusive thoughts, excessive worry, high arousal, and hypervigilance are contemplated by Diagnostic Code 9411.  Similarly, with respect to the Veteran's TBI, the evidence also.  A comparison between the level of severity and symptomatology of the Veteran's TBI with the criteria set forth in the appropriate, respective rating schedule shows that the criteria applicable to this disability reasonably describe and contemplate his disability level and symptomatology.  Indeed, his symptoms are considered in the applicable Diagnostic Codes 8045, 9304 (2008), and 8045 (2013).  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Nevertheless, the Board notes that there have been no hospitalizations for the Veteran's PTSD or TBI during the course of the appeal.  Further, there is no clear indication in the record that the Veteran's disabilities have had marked interference with his employment.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16 .

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

1.  Entitlement to an evaluation in excess of 40 percent for PTSD with alcohol abuse prior to March 11, 2010, and in excess of 70 thereafter, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for TBI with residual headaches prior to September 18, 2013, and in excess of 40 percent thereafter, is denied.


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  

In this regard, the September 2013 VA examiner noted that the Veteran then worked as an excavator on a seasonal basis only and that he reported having problems at work.  Given the Veteran's seasonal employment, his history of termination, lay-offs, and struggles to finding work, and evidence that his PTSD and TBI may have contributed to his difficulty finding or retaining employment, the Board finds that remand is necessary.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and provided an opportunity to identify any outstanding treatment records referable to such claim.  Furthermore, an opinion regarding whether his service-connected heart disabilities render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim and provided an opportunity to identify any outstanding treatment records referable to such claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Thereafter, the claims file should be forwarded to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected heart disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions offered should be accompanied by a rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a TDIU should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


